Citation Nr: 0928568	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to his service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to 
include as secondary to his service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1973, and from November 1990 to June 1991, including service 
in the Southwest Asia theatre of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Northern Little Rock, Arkansas.  

The Veteran and his spouse presented testimony at a hearing 
before the undersigned Veterans Law Judge in January 2006, 
and a transcript of the hearing has been associated with the 
Veteran's claims file.

By way of background, the Veteran's claim was remanded for 
further evidentiary development by decisions issued in May 
2007 for a VA medical opinion regarding direct service 
connection for hypertension, and more recently in July 2008 
to obtain the Veteran's Social Security Administration (SSA) 
records.  Pursuant to the Board's most recent decision, the 
Veteran's SSA records were obtained and associated with the 
Veteran's claims file.  Thereafter, the AMC readjudicated the 
Veteran's claims, as reflected by a May 2009 supplemental 
statement of the case.  Because the benefits sought by the 
Veteran remained denied, the claims have been returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking service connection for both 
hypertension and heart disease as secondary to his service-
connected PTSD.  The Veteran's claims file contains two VA 
opinions, authored by the same VA examiner, finding that the 
Veteran's hypertension and heart disease are less likely than 
not related to or aggravated by his service-connected PTSD.  
However, while these opinions chronicle the Veteran's medical 
conditions, they offer no corresponding rationale in support 
of their conclusions.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims recently 
held that to have probative value, a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  Accordingly, the Veteran's claim should 
be returned to the medical examiner who offered the opinions 
of record, if available, so that a rationale for his opinions 
may be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the April 2004 and December 
2004 VA heart examinations, or if the 
examiner is no longer available, a 
suitable replacement, to request that he 
prepare an addendum to his report.  The 
Veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  The claims files should be 
made available to and reviewed by the 
examiner.  

With reference to supporting data, the 
examiner is asked to offer a complete 
rationale for his opinions, expressed in 
the examinations referenced above, that 
it is less likely than not that the 
Veteran's hypertension or heart disease 
are related to or aggravated by the 
Veteran's service-connected PTSD.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
